Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 1 of 50




               Exhibit “2”
       Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 2 of 50




                      DECLARATION OF DAVID W. QUINTO


I, David W. Quinto, declare as follows:
      1. I am one of the named defendants herein and I make this declaration of
         my personal and first-hand knowledge. If called and sworn as a witness,
         I could and would testify competently hereto.
      2. After graduating from Harvard Law School in 1982, I moved to Los
         Angeles, passed the bar exam, and was admitted to practice in California
         that year. I have been an active member in good standing of the
         California Bar Association ever since with no record of discipline. In
         1983, I passed the bar exam in my home state of Arizona and have been
         a member of the Arizona Bar with no record of discipline ever since,
         although my membership has been inactive for much of that time.
      3. For 27 years I was principally responsible for the outside legal work of
         the Academy of Motion Picture Arts and Sciences and represented
         numerous well-known entities in copyright, trademark, and trade secret
         matters. Beginning in 2003, I was the sole author of Law of Internet
         Disputes, three editions of which were published Aspen Law and
         Business. I was subsequently recruited by Oxford University Press to
         write a legal practice guide addressing all aspects of U.S. trade secret
         protection and enforcement. I was joined in that endeavor by a law
         school classmate, Stuart Singer. The first three editions of our book,
         Trade Secrets: Law and Practice, were published by Oxford, which then
         sold the rights to the book to LexisNexis. LexisNexis publishes new
         editions of our book annually. I am currently working on the 2021
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 3 of 50




   edition and have confirmed with LexisNexis that there will be a 2022
   edition.
4. I have been a citizen of California continuously since 1982 and a resident
   of Los Angeles County for that period as well. Since 1982, every car I
   have owned has been continuously registered in California, I have
   continuously had a California driver’s license, I have always voted in
   California, every checking account I have had has been in California, and
   every residence I have leased or owned has been in California.
5. I have never had a Utah bank account of any kind, owned or leased any
   real property in Utah, registered a vehicle or voted in Utah, had a Utah
   telephone number, or owned, rented, or possessed office space in Utah.
   Before VidAngel was formed, I had camped in Utah as a child, visited
   Salt Lake City once for business sometime before 2010, and had gone
   skiing there four or five times. I last visited Utah in early November
   2018, when I was required to testify in a Utah Bankruptcy Court
   proceeding.
6. In January 1986, Phyllis Kupferstein and I were two of the four lawyers
   who founded a firm then known as Quinn & Emanuel, LLP and known
   today as Quinn Emanuel Urquhart & Sullivan, LLP. Together with John B.
   Quinn and Eric J. Emanuel, we established Quinn & Emanuel on the 10th
   floor of the abandoned Tokai Bank Building in downtown Los Angeles.
7. In March 2014, at Ms. Kupferstein’s persuasion, I left Quinn Emanuel,
   which was by then a multi-national litigation behemoth, to return to small
   firm practice, joining her in founding our own firm. That firm,
   Kupferstein Manuel & Quinto, LLP (“KMQ”), had just two members—
   Ms. Kupferstein and me—and was the predecessor firm to the defendant
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 4 of 50




   Kupferstein Manuel, LLP (“KM”) firm. The KMQ firm had no client in
   Utah apart from the Chapter 11 debtor herein.
8. While I was in practice with KMQ in September 2014, I received a
   telephone call from Neal Harmon, the CEO of real-party-in-interest
   VidAngel, Inc. After confirming that I was free of conflicts, Mr. Harmon
   asked whether I would be willing to prepare an opinion letter to be shared
   with Apple as required to gain its consent to allow a VidAngel app on its
   platform. If approved, the app would allow consumers with Apple
   devices to watch “filtered” motion pictures. By “filtering,” Mr. Harmon
   explained that he meant muting words or skipping scenes or images at a
   consumer’s direction as the movie was being watched. I replied that I
   could do so, but only after we had entered into a written retainer
   agreement, which I then prepared and sent to him by e-mail. The retainer
   letter (a true and correct copy of which is attached as Exhibit A) provided
   on page 7 that any disputes arising out of the services I provided under
   KMQ’s auspices would be resolved by a confidential binding arbitration
   in Los Angeles under California law.
9. I thereafter provided oral advice to Mr. Harmon concerning copyright
   law, authored an opinion letter (a true and correct copy of which is
   attached as Exhibit B) that VidAngel had requested for the limited
   purpose of persuading Apple to approve its app, and drafted a single
   letter sent to major motion picture studios and television networks to put
   them on notice of VidAngel’s service and technology. A true and correct
   copy of that letter is attached as Exhibit C.
10. In August 2015, I resigned from my membership in KMQ to join Davis
   Wright Tremaine, LLP (“DWT”) in its Los Angeles office, believing that
   its national presence would provide a better platform for my practice.
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 5 of 50




   Because DWT had a business conflict, I was required to terminate my
   representation of VidAngel at the end of August.
11. Mr. Harmon then told me that he was sure Disney would sue VidAngel
   for filtering its content and said that he wanted to have litigation
   counsel lined up and ready to go when that happened. He asked for my
   opinion concerning various intellectual property litigation firms he
   identified to me before retaining Baker Marquart, LLP in Los Angeles to
   be ready to defend VidAngel at a moment’s notice and, in the interim, to
   address questions concerning copyright law raised by VidAngel’s board
   members and potential investors. I did not charge for those services
12. Disney, joined by Fox and Warner Bros., filed suit against VidAngel in
   Los Angeles, California on June 9, 2016 (the “Disney Litigation”).
13. Mr. Harmon then called me repeatedly seeking to find any way that
   would permit me to participate in defending VidAngel in the Disney
   Litigation.
14. We ultimately agreed that I would resign from DWT to become
   VidAngel’s general counsel. We also agreed that I would be literally “in
   house” in that I would work from home, would not seek admission to the
   Utah bar, and would limit my legal services to participating in the Disney
   litigation, preparing contracts, and advising VidAngel as to federal law.
   While I was employed by it, VidAngel paid my salary by direct deposit
   into my City National Bank account in Los Angeles. During my
   employment, I never had a bank account in Utah, never had a Utah
   telephone number, never had a physical residence in Utah, and never had
   an office at VidAngel or elsewhere in Utah.
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 6 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 7 of 50




                Exhibit “A”
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 8 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 9 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 10 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 11 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 12 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 13 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 14 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 15 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 16 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 17 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 18 of 50




                 Exhibit “B”
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 19 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 20 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 21 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 22 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 23 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 24 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 25 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 26 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 27 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 28 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 29 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 30 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 31 of 50




                 Exhibit “C”
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 32 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 33 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 34 of 50
Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 35 of 50




                 Exhibit “D”
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 36 of 50




                                                                  21, 2016



                                           1633




                         ,

                                                                                       (the “         ”),
                     ,                      , 2016    “         ”).
                              amount of time working with and overseeing the Company’s outside trial counsel
                                             .


                 .                                                                       $14,583.34                 ,
                         $350,000                               (the “Base Salary”),
            Company’                                                                                   .


            “                ”), “       ” shall mean the Board of Directors of the Company, and “          ” shall mean the
                                                                                                           .


            group health insurance in accordance with the Company’s benefit plan requirements.

            provisions of
                                     .




            Company’s Common Stock (the “Shares”) as set forth below,




                                                                                                4
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 37 of 50




               you
                                                                                        (the “           ”)


                                                                           ,              , and each of “280G
            Limitations”, “Cause”, and “Good Reason” shall have the meanings set forth on
            “                  ” shall have the meaning of “Transaction” as

                     Your employment is subject to the Company’s personnel policies and procedures as they may be
            interpreted, adopted, revised or deleted from time to time in the Company’s sole discretion. Your

                                .

                                           with   market     conditions   and   the   Company’s        financial   condition.

                                    1 (the “Severance Coverage Period”) or you resign for Good Reason within the


            2021




            All Base Salary payments shall be made according to the Company’s normal payroll practices and subject




                                                             , the “Account”). The amount of funds that shall
                                         o the Account shall be $350,000 (“                          ”). The


                                                                                        ollowing the Company’s next

            (the “              ”), the Company shall depos




                                           The Company’s grant to you of a security interest


                                                                                                 you
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 38 of 50




                                                                        p
                                                                            (the “                    ”),
                                                                                      .



            qualify for the “short term deferral” exception or another exception under Code Section 409A will be

                                              yment under this Agreement may only be made upon a “separation
            from service” under Section 409A of the Code

            employment or your date of termination shall mean and refer to the date of your “separation from
            service,” as that term is defined in




                                          ,
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 39 of 50




                                                                   .
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 40 of 50




                                                             GREEMENT
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 41 of 50




                                                                 –

            “       ” for termination




                                                                                                .

            “               ” for you to terminate your employment hereunder shall mean the occurrence of any of the




            the written notice (the “              ”) of such condition(s) from you; and (ii


                                                                                                      ,
                                                                     .

            “                  ” shall mean the following obligations in the event of an acceleration of the vesting of the


            but determined without regard to solely the vesting of the Option) (collectively “                   ”) would
                          “parachute payment”
            1986, as amended and the regulations and other guidance promulgated thereunder (the “              ”), and (ii)
                                                                                                                  “
                ”                                                                           “                   ”




                                                                                                               “parachute
            payments”




            payments and, if so, the Reduced Amount shall be calculated at the Company’s expense by such certified
                                      s the Board may designate prior to a Change in Control (the “
                ”).
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 42 of 50



             “              ”

                        .
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                      Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 43 of 50


                                                         VIDANGEL, INC.


                                                                     21, 2016




       assigns (together the “         ”), and in consideration of      the Company’s legitimate business interests.




       1.                                  .




       Company.      I understand that “                        ”




                                                                                d.


                                                                        subject to a duty on the Company’s part to maintain the

                b.



                                                                                                       Company’s agreement with
       Company’s business; that Confidential I

       competitor of the Company’s; that the Company’s business         2.                 .
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                      Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 44 of 50



       “             ”), which belong to me, which relate to the
       Company’s proposed business, products or research and



                                                                      Company’s expense, in every proper way to secure the
                                                                      Company’s rights in the Inventions and any copyrights,




       p


       in any Inventions without the Company’s prior written
                                                                                                       s, mask work rights or
                b.




       (collectively referred to as “        ”), except as provided

                                                                                                             .   I u


       copyright are “works made for hire,” as that term is defined



       is within the Company’s sole discretion and for the                                                                .
       Company’s sole benefit and that no royalty will be due to me          g.      No Self
       as a result of the Company’s efforts to commercia




                                                                      “              ” mean


                d.
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 45 of 50




       system.   “Self Help Code”



                                                                 7.

                                                                                            .

                                Help Code. “                 ”   8.                                 .


                                                                 of my relationship with the Company (the “
                                                                       ”) for any reason,



       3.




                                                                 otherwise similar to the Company’s business, (b) any other

       4.




                                                                 “       ” shall mean (i) all counties in the
                                                                 Company’s headquarters

                                          .

       5.




       6.



                                                                 during the term of employment (“             ”) or (y) attempt

       encourage any of the Company’s employees to leave their
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 46 of 50




                b.


       disclose nor to use the Company’s Confidential Information
       other than for the Company’s exclusive benefit and my
       ob
       is necessary to protect the Company’s Confidential




       of the Company’s desire to protect its Confidential


                                                                    d.


                                                                    8




                                                                    g.

       9.

                                                                    h.


                                                                         ,


                                                                             and agre
       10.                         .


                      the Company’s headquarters


                        the state of the Company’s headquarters


                b.
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 47 of 50




                                              .




       E




                                  1633




       ACKNOWLEDGED AND AGREED:

       VIDA
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 48 of 50




       ____

       ____
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                       Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 49 of 50




                                                                                                      3
                 —
       employment inventions—




                               ding Subsection (1), an agreement is enforceable under Subsection (1) if the employee’s employment
       or continuation of employment is not conditioned on the employee’s acceptance of such agreement and the employee receives




                                                                                                      2
       Definitions.

                      “Employment invention” means any invention or part thereof conceived, developed, reduced to practice, or

                h.

                                        on his employer’s time; or
                                         with the aid, assistance, or use of any of his employer’s property, equipment, facilities,




                      “Intellectual property” means any and all patents, trade secrets, know
DocuSign Envelope ID: 8C96BD62-9A6E-43B2-98E8-4896F98DF0C1
                     Case 2:20-cv-00284-HCN Document 9-3 Filed 05/26/20 Page 50 of 50




                     1.

                     2.

                     3.

                     4.
                     5.



                     6.
                     7.
                     8.

                     9.
            o
                     10.
                     11.

                     12.
